978 So.2d 306 (2008)
Jane DOE Individually and on Behalf of Her Minor Children Including Mary Doe
v.
EAST BATON ROUGE PARISH SCHOOL BOARD, J.K. Haynes Elementary Charter School, ABC Insurance Company, and DEF Insurance Company.
No. 2008-C-0189.
Supreme Court of Louisiana.
March 28, 2008.
*307 In re Doe, Jane et al;Plaintiff; Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. F, No. 498-318; to the Court of Appeal, First Circuit, No. 2006 CA 1966.
Denied.
JOHNSON, J., would grant.